Citation Nr: 1758392	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a head injury, to include headaches, nausea, memory loss, weakness, agitation, and spasms.

2.  Entitlement to service connection for a low back disability, to include as secondary to a head injury. 

3.  Entitlement to service connection for a neck disability, to include as secondary to a head injury.

4.  Entitlement to service connection for a disorder manifested by fatigue (claimed as sleep apnea), to include as secondary to a head injury.

5.  Entitlement to service connection for hypertension, to include as secondary to a head injury or low back disability.

6.  Entitlement to service connection for sexual dysfunction, to include as secondary to a head injury or low back disability.

7.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to a head injury or an orthopedic disability. 


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1973 to June 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2017, the Veteran presented sworn testimony during a video conference hearing in Portland, Oregon, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  At his June 2017 hearing, the Veteran clarified that the certified issues of service connection for headaches, nausea, memory loss, weakness, agitation, and spasms were actually the residuals of his claimed in-service head injury.  He agreed that these issues should be consolidated with the issue of residuals of a head injury.  These issues have been recharacterized above.

The Veteran's claim for service connection for a head injury was originally denied  in a December 1977 rating decision.  The RO determined there was no evidence of a head injury in service or a current diagnosis.  The Veteran did not appeal the December 1977 rating decision or submit new evidence within one year of the denial.  The December 1977 rating decision became final and is the last prior denial of this claim. 

Since the December 1977 final decision, the Board finds that the Veteran submitted new and material evidence for the head injury claim.  Specifically, he submitted personal statements indicating that he had suffered a skull injury in service, as well as a statement from his mother indicating that he had markedly abnormal behavior upon discharge.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran has current head injury residuals that may be related to service.  The Board will reopen this claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issue of service connection for residuals of a head injury (reopened), a low back disability, a neck disability, a disability manifested by fatigue, hypertension, sexual dysfunction, and a GI disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in December 1977, the RO denied service connection for a head injury on the basis that there was no evidence of an in-service head injury or a current diagnosis related to service; the Veteran did not appeal or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the December 1977 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The December 1977 rating decision denying service connection for a head injury is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a head injury has been submitted.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a head injury has been received, the application to reopen is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims.  

The Veteran has not been afforded VA examinations for any of the claims on appeal, despite medical evidence of current diagnoses, in-service head injury, and his argument that his current disabilities are residuals of or secondary to his head injury.  These claims must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Portland VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for VA examination(s) with appropriate examiner(s) to address the nature and etiology of his claimed residuals of a head injury, low back disorder, neck disorder, disorder manifested by fatigue, hypertension, sexual dysfunction, and GI disorder.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination reports.

With regard to residuals of a head injury claim, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has current residuals of a head injury that had its onset in service or was otherwise etiologically related to active service.  The examiner must specifically address the following claimed residuals: headaches, nausea, memory loss, weakness, agitation, and spasms.  In providing his/her opinion, the examiner should specifically address (1) the May 1974 service treatment record indicating that the Veteran suffered a forehead laceration when he fell against the floor while wrestling, and (2) the Veteran's behavioral changes (as reported by his mother in April 1976) and psychiatric treatment immediately after separation.

With regard to the low back claim, the examiner should obtain a detailed history from the Veteran regarding the onset of his low back symptoms.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed low back disorder had its onset in service or is otherwise etiologically related to active service, to include his in-service head injury.  The examiner should address any contentions regarding continuous low back pain since service.

With regard to the neck claim, the examiner should obtain a detailed history from the Veteran regarding the onset of his neck symptoms.  The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disorder (1) had its onset in service or was otherwise etiologically related to active service, to include the in-service head injury, or (2) was caused or aggravated (made worse) by his service-connected shoulder disabilities.  

With regard to the disorder manifested by fatigue claim, the examiner should identify any such disorders that the Veteran currently has or had at any point during the appeals period (July 2010 to the present), to include whether he has or had sleep apnea or chronic fatigue syndrome.  For each such disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder had its onset in service or was otherwise etiologically related to active service, to include his in-service head injury.  

With regard to the hypertension and sexual dysfunction claims, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and/or sexual dysfunction (1) had its onset in service or was otherwise etiologically related to active service, to include the in-service head injury or (2) was caused or aggravated (made worse) by his head injury residuals or low back disorder.  

With regard to the GI claim, the examiner should identify any GI disorders that the Veteran currently has or had at any point during the appeals period (July 2010 to the present).  For each such disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder (1) had its onset in service or was otherwise etiologically related to active service, to include the in-service head injury, (2) was caused or aggravated (made worse) by his head injury residuals or low back disorder, or (3) was caused or aggravated (made worse) by his service-connected shoulder disabilities, to include use of pain medication.  

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


